PER CURIAM.
The County Court of Yankton County, South Dakota, entered an order appointing an administrator of the estate of Her-manis Riesberg without bond and pursuant thereto issued letters of administration. In #10228 Elza Riesberg, who did not appear at the hearing, has appealed from an order of the circuit court dismissing her appeal from county court. In #10291 she also has appealed from the order of the circuit court denying her application for certiorari requesting review of the jurisdiction of the county court to issue such letters of administration without bond.
A majority of the court is of the opinion the appointment of the administrator was not void, but voidable and the furnish*258ing of a bond in an amount later fixed and approved by the county court cured the irregularity in the appointment. In re Pitchi's Estate, 231 N.C. 485, 57 S.E.2d 649.
Affirmed.
ROBERTS, BIEGELMEIER and HOMEYER, JJ„ concur.
HANSON, J„ concurs in result.